SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

273
KA 12-00156
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEVEN M. PIEPER, DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered March 8, 2011. The judgment convicted defendant,
upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of murder in the second degree (Penal Law §
125.25 [1]). We agree with defendant that the purported waiver of the
right to appeal is not valid inasmuch as County Court failed to obtain
a knowing and voluntary waiver of that right at the time of the plea,
and instead obtained the purported waiver at sentencing (see generally
People v Lopez, 6 NY3d 248, 256). In any event, we conclude that the
sentence, which was imposed in accordance with the terms of the plea
agreement, is not unduly harsh or severe.




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court